Name: Decision (EU) 2015/286 of the European Central Bank of 27 November 2014 amending Decision ECB/2010/29 on the issue of euro banknotes (ECB/2014/49)
 Type: Decision
 Subject Matter: monetary economics;  monetary relations;  Europe
 Date Published: 2015-02-21

 21.2.2015 EN Official Journal of the European Union L 50/42 DECISION (EU) 2015/286 OF THE EUROPEAN CENTRAL BANK of 27 November 2014 amending Decision ECB/2010/29 on the issue of euro banknotes (ECB/2014/49) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(1) thereof, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 16 thereof, Whereas: (1) Pursuant to Article 1 of Council Decision 2014/509/EU of 23 July 2014 on the adoption by Lithuania of the euro on 1 January 2015 (1), in accordance with Article 140(2) of the Treaty, Lithuania fulfils the necessary conditions for the adoption of the euro and the derogation in favour of Lithuania referred to in Article 4 of the 2003 Act of Accession (2) will be abrogated with effect from 1 January 2015. (2) Article 1(d) of Decision ECB/2010/29 (3) defines the banknote allocation key and refers to Annex I to that Decision, which specifies the banknote allocation key applying since 1 January 2014. Given that Lithuania will adopt the euro on 1 January 2015, Decision ECB/2010/29 needs to be amended in order to determine the banknote allocation key applying from 1 January 2015, HAS ADOPTED THIS DECISION: Article 1 Amendment 1. The final sentence of Article 1(d) of Decision ECB/2010/29 is replaced by the following: Annex I to this Decision specifies the banknote allocation key applying from 1 January 2015. 2. Annex I to Decision ECB/2010/29 is replaced by the text set out in the Annex to this Decision. Article 2 Entry into force This Decision shall enter into force on 1 January 2015. Done at Frankfurt am Main, 27 November 2014. The President of the ECB Mario DRAGHI (1) OJ L 228, 31.7.2014, p. 29. (2) Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded (OJ L 236, 23.9.2003, p. 33). (3) Decision ECB/2010/29 of 13 December 2010 on the issue of euro banknotes (OJ L 35, 9.2.2011, p. 26). ANNEX ANNEX I BANKNOTE ALLOCATION KEY FROM 1 JANUARY 2015 % European Central Bank 8,0000 Nationale Bank van BelgiÃ «/Banque Nationale de Belgique 3,2385 Deutsche Bundesbank 23,5220 Eesti Pank 0,2520 Central Bank of Ireland 1,5170 Bank of Greece 2,6575 Banco de EspaÃ ±a 11,5550 Banque de France 18,5320 Banca d'Italia 16,0900 Central Bank of Cyprus 0,1975 Latvijas Banka 0,3685 Lietuvos bankas 0,5400 Banque centrale du Luxembourg 0,2655 Central Bank of Malta 0,0850 De Nederlandsche Bank 5,2325 Oesterreichische Nationalbank 2,5655 Banco de Portugal 2,2785 Banka Slovenije 0,4515 NÃ ¡rodnÃ ¡ banka Slovenska 1,0095 Suomen Pankki 1,6420 TOTAL 100,0000